       Case 1:18-cv-10568-RGS Document 327 Filed 10/09/20 Page 1 of 7



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 18-10568-RGS

                    DUSA PHARMACEUTICALS, INC.

                                      v.

       BIOFRONTERA INC., BIOFRONTERA BIOSCIENCE GMBH,
        BIOFRONTERA PHARMA GMBH, and BIOFRONTERA AG

                   MEMORANDUM AND ORDER ON
                BIOFRONTERA’S MOTION TO EXCLUDE
                 THE OPINION OF DR. JEFFREY STEC

                              October 9, 2020

STEARNS, D.J.

     Biofrontera moves to exclude the lost profits analysis of DUSA’s

damages expert, Dr. Jeffrey Stec. In Biofrontera’s view, the accused BF-

RhodoLED illuminator offers many advantages besides the claimed uniform

light output (such as red light, more agile design, and the shorter incubation

period of the corresponding photosensitizer, Ameluz). Thus the argument

continues, it was error for Dr. Stec not to apportion his damages computation

between the patented and unpatented features. See Ericsson, Inc. v. D-Link

Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir. 2014). Further, Biofrontera faults

Dr. Stec for not taking into account BD-RhodoLED’s more attractive pricing

model and the availability of noninfringing alternatives (such as non-PTD
       Case 1:18-cv-10568-RGS Document 327 Filed 10/09/20 Page 2 of 7



treatments and non-FDA-approved light sources) in defining the market for

his lost profits analysis. Biofrontera also contests Dr. Stec’s lost-profits

analysis regarding the non-patent claims, arguing that there is no support

for the premise that DUSA would have made all of Biofrontera’s profits in

the absence of the alleged tortious conduct. Finally, Biofrontera challenges

Dr. Stec’s methodology for quantifying the amount of lost profits because he

did not include the profit loss for DUSA’s BLU-U lamps, while he included

sales of Ameluz in instances where there was no corresponding BF-

RhodoLED sale.

      The court agrees with DUSA that no apportionment of the lost profits

between patented and unpatented components is required. This is not a case

of a product “made of many different components, one or more of which

components may be covered by an asserted patent, while other components

are not.” LaserDynamics, Inc. v. Quanta Comput., Inc., 694 F.3d 51, 66

(Fed. Cir. 2012). Here, the accused product is an illuminator for PDT, and

the claims are directed to the illuminator as a whole, or a method for using

such an illuminator to perform PDT.        See ’991 patent, claim 1 (“An

illuminator for diagnosing or treating a patient, comprising . . . .”; ’289

patent, claim 1 (“A method for photodynamically diagnosing or treating a

patient, comprising . . . .”).


                                     2
             Case 1:18-cv-10568-RGS Document 327 Filed 10/09/20 Page 3 of 7



         That the accused device possesses characteristics not recited in a

limitation does not impair the scope of claims. On this point, Mars, Inc. v.

TruRx LLC, 2016 WL 4034790 (E.D. Tex. Apr. 18, 2016), is instructive. In

Mars, the court struck an expert report apportioning damages where the

asserted claims were directed to a pet food formulation as a whole, even

though the accused product also contained many unclaimed ingredients. Id.,

at *2.

         In situations such as this – where the asserted patents cover the
         allegedly infringing products as a whole – the first Panduit 1
         factor “does not require any allocation of consumer demand
         among the various limitations recited in a patent claim.” DePuy
         Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314,
         1330 (Fed. Cir. 2009). Instead, the patentee must show only that
         “demand existed for the ‘patented product,’ i.e., a product that is
         ‘covered by the patent in suit’ or that ‘directly competes with the


       The Panduit factors, so named for Panduit Corp. v. Stahlin Bros.
         1

Fibre Works, Inc., 575 F.2d 1152, 1156 (6th Cir. 1978), is “[o]ne ‘useful, but
non-exclusive’ method to establish the patentee’s entitlement to lost profits.”
Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1284 (Fed. Cir.
2017). Under the Panduit test, a patentee is entitled to lost profits if it
demonstrates:

         (1) demand for the patented product;

         (2) absence of acceptable non-infringing alternatives;

         (3) manufacturing and marketing capability to exploit the demand;
         and

         (4) the amount of profit it would have made.

Id. at 1285, citing Panduit, 575 F.2d at 1156.
                                       3
          Case 1:18-cv-10568-RGS Document 327 Filed 10/09/20 Page 4 of 7



      infringing device.’” Id. (quoting Rite-Hite Corp. v. Kelley Co., 56
      F.3d 1538, 1548-49 (Fed. Cir. 1995) (en banc)).

Mars, 2016 WL 4034790 at *2 (footnote added). Similarly here, where the

asserted claims cover the alleged illuminator as a whole, there is no need to

apportion demand among features of the illuminator. 2

      The court also agrees with DUSA that Biofrontera’s objections to Dr.

Stec’s but-for market analysis boil down to disputes of fact rather than

questions of the reliability of his methodology. The premise of Dr. Stec’s but-

for analysis – that the PTD market is a two-player market consisting of DUSA

and Biofrontera (a view endorsed by Biofrontera’s own witnesses and

counsel) – finds more than sufficient support in the record.           In this

circumscribed model, it is not unreasonable to assume that a doctor

performing PTD would be limited to DUSA’s products in the hypothetical

market absence of Biofrontera. Similarly, there is also sufficient support in

Dr. Stec’s and Dr. Zamenhof’s reports for a jury to conclude that non-PDT

treatments and non-FDA-approved lamps do not constitute acceptable non-

infringing alternatives for Panduit purposes.

      With respect to Dr. Stec’s computation of lost profits, the inclusion of

sales of Ameluz in a convoyed sale scenario finds support in the record.



      The BF-RhodoLED’s trumpeted red light, in any case, is found in
      2

dependent claims of the asserted patents.
                                     4
         Case 1:18-cv-10568-RGS Document 327 Filed 10/09/20 Page 5 of 7



     A “convoyed sale” refers to the relationship between the sale of a
     patented product and a functionally associated non-patented
     product. A patentee may recover lost profits on unpatented
     components sold with a patented item, a convoyed sale, if both
     the patented and unpatented products “together were considered
     to be components of a single assembly or parts of a complete
     machine, or they together constituted a functional unit.” Rite-
     Hite Corp. v. Kelley Co. Inc., 56 F.3d 1538, 1550 (Fed. Cir. 1998).

Am. Seating Co. v. USSC Grp., Inc., 514 F.3d 1262, 1268 (Fed. Cir. 2008).

     Dr. Stec’s report notes that Ameluz and BF-RhodoLED are approved

by the FDA as a combination therapy, and that several Biofrontera

employees have testified that Ameluz and BF-RhodoLED are only offered for

sale as companion products. In DUSA’s view, Biofrontera made sales of

Ameluz only because it concurrently sold or offered to sell the infringing BF-

RhodoLED. Biofrontera’s competing evidence – that certain Ameluz sales

are not connected to a sale of BF-RhodoLED – goes to the issue of liability

and not the relevance of the damages analysis. In the same vein, whether

DUSA can prove entitlement to lost profits for Biofrontera’s sales as a result

of the alleged trade secret misappropriation and other alleged tortious

conduct is a question of causation for the factfinder.3 See Oahn Nguyen


     3  As the court noted in its order on Biofrontera’s summary judgment
motion as to DUSA’s non-patent claims, Dr. Stec’s analysis explains that
through the use of DUSA’s confidential information, particularly its
customer lists, Biofrontera bypassed the high barriers of entry into the two-
player market, and was thus able to sell Ameluz to customers that have never
had to invest in its BF-RhodoLED lamp, and to focus on the key accounts to
                                      5
        Case 1:18-cv-10568-RGS Document 327 Filed 10/09/20 Page 6 of 7



Chung v. StudentCity.com, Inc., 854 F.3d 97, 102 (1st Cir. 2017) (“Causation

. . . generally presents a question of fact within ‘the special province of the

jury.’”).

      Finally, the court agrees with Biofrontera that a computation of

DUSA’s lost profits must account for the costs DUSA would have incurred in

making the hypothetical lost sales. See Beckson Marine, Inc. v. NFM, Inc.,

2007 WL 951706, at *2 (W.D. Wash. Mar. 27, 2007) (“The measure of lost

profits is the difference between the patent owner’s cost of production and

the price at which the patent owner would have sold the product.”); see also

Versata Software, Inc. v. SAP Am., Inc., 717 F.3d 1255, 1266-1267 (Fed. Cir.

2013) (approving of lost profits calculations that “account[ed] for the costs

associated with making those sales”). Here, where DUSA has asserted that

the PTD illuminator and photosensitizer comprise a functional unit such that

it may recoup the sales of the unpatented photosensitizer as a convoy sale, it

must also account for the profit loss in the sales of the illuminator. The BLU-

U profit loss being a known quantity, see DUSA’s Opp’n (dkt # 294) at 18,

citing Stamm Report, Dr. Stec’s lost profits analysis must reflect DUSA’s

hypothetical costs of production and sale.



generate the highest return on investment. Under DUSA’s theory, absent
this unfair business acceleration, DUSA would have captured the PDT sales
made by Biofrontera as the only other player in the market.
                                     6
      Case 1:18-cv-10568-RGS Document 327 Filed 10/09/20 Page 7 of 7



                                 ORDER

     For the foregoing reasons, subject to the BLU-U profit loss limitation

noted, Biofrontera’s motion to exclude the opinion of Dr. Jeffrey Stec is

DENIED.

                                  SO ORDERED.

                                  /s/ Richard G. Stearns
                                  UNITED STATES DISTRICT JUDGE




                                    7
